MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2013 ME 53
Docket:   Ken-12-363
Argued:   April 11, 2013
Decided:  May 30, 2013

Panel:       SAUFLEY, C.J., and ALEXANDER, SILVER, MEAD, GORMAN, and JABAR, JJ.


              NATIONAL ORGANIZATION FOR MARRIAGE et al.

                                          v.

         COMMISSION ON GOVERNMENTAL ETHICS AND ELECTION
                           PRACTICES

SAUFLEY, C.J.

         [¶1] The National Organization for Marriage (NOM), Stand for Marriage

Maine PAC (SMM), and Brian Brown appeal from a judgment of the Superior

Court (Kennebec County, Murphy, J.) affirming the decision of the Commission

on Governmental Ethics and Election Practices refusing to vacate or modify its

subpoenas demanding information from NOM and Brown, including the names of

donors to NOM.        The appellants contend that the Commission’s subpoenas

infringe on their First Amendment right to freedom of association because

disclosure would expose NOM’s donors to threats, harassment, and reprisal. Their

appeal is the culmination of several years of litigation surrounding SMM’s

advocacy in favor of a ballot question presented to Maine voters in 2009. Our

review of the extensive record, the Superior Court’s well-reasoned opinion, and the
2

detailed analysis of related issues by our federal court colleagues1 leads us to

conclude that, on the facts of this case, the Commission did not err. We affirm the

Commission’s order.

                                            DISCUSSION

        [¶2] The Commission subpoenaed documents and testimony from NOM

and Brown as part of an investigation that began in 2009. The Commission seeks

the names of donors to NOM in order to allow the Commission to evaluate the oral

communications NOM made in soliciting donations during the 2009 election

season, a critical issue in determining NOM’s compliance with Maine’s campaign

laws. The appellants petitioned the Commission to vacate or modify the subpoenas

pursuant to 5 M.R.S. § 9060(1)(C) (2012). After the Commission rejected their

contentions, they petitioned for review of the Commission’s decision in the




    1
      Related federal litigation to which NOM was a party led to numerous decisions with extensive
analyses. See Nat’l Org. for Marriage, Inc. v. McKee, 669 F.3d 34 (1st Cir. 2012), cert. denied, 133 S.
Ct. 163 (2012); Nat’l Org. for Marriage v. McKee, 649 F.3d 34 (1st Cir. 2011), cert. denied, 132 S. Ct.
1635 (2012); Nat’l Org. for Marriage v. McKee, 765 F. Supp. 2d 38 (D. Me. 2011); Nat’l Org. for
Marriage v. McKee, 723 F. Supp. 2d 236 (D. Me. 2010); Nat’l Org. for Marriage v. McKee, 666 F. Supp.
2d 193 (D. Me. 2009).

   In this litigation, NOM had the opportunity to, and in several instances did, present its constitutional
arguments regarding the identities of its donors to the federal judiciary. Its arguments were not
persuasive, and in at least one proceeding, NOM affirmatively chose not to pursue the very claim it
presses here. See Nat’l Org. for Marriage, 649 F.3d at 55 n.30. Therefore, not unreasonably, the
Commission argues that NOM is precluded from litigating these challenges further. Nonetheless, in an
effort to bring this protracted litigation to a close, we reach, consider, and rule on its constitutional
challenge.
                                                                                                       3

Superior Court pursuant to M.R. Civ. P. 80C. The Superior Court affirmed, and

this appeal followed.

        [¶3] The appellants allege that compliance with the subpoenas could chill

their First Amendment right of association by intruding into the privacy of

individuals involved with their organizations.2                   The record reveals that the

Commission’s request for the donor information was central to the Commission’s

ability to carry out its statutory responsibilities. See 21-A M.R.S. § 1003(1) (2012)

(authorizing the Commission to undertake investigations to determine compliance

with campaign reporting requirements); 21-A M.R.S. § 1056-B (2009) (identifying

the criteria and reporting requirements for ballot question committees).3                           The

Superior Court evaluated these legal claims in a thorough opinion.

        [¶4] We have reviewed the record and the parties’ arguments carefully to

ensure that the important rights protected by the First Amendment have been

thoroughly considered, and that NOM’s assertions have not been overlooked. In

so doing, we directly review the Commission’s decision in this Rule 80C appeal.




   2
     The appellants also contend that the Commission’s subpoenas were overbroad and sought irrelevant
information. Given our deferential standard of review for this type of contention, see 5 M.R.S.
§ 11007(4)(C)(6) (2012), we do not address this argument further.
   3
       Title 21-A M.R.S. § 1056-B (2009) was subsequently amended by P.L. 2009, ch. 524, §§ 8-13
(effective July 12, 2010) and P.L. 2011, ch. 389, §§ 38-42, 62 (effective in part Aug. 1, 2011, otherwise
effective June 20, 2011).
4

See LaMarche for Governor Comm. v. Comm’n on Governmental Ethics &

Election Practices, 2006 ME 126, ¶ 3, 908 A.2d 1205.

        [¶5]     We conclude that the record does not support the appellants’

constitutional argument. Given the status of the dispute at this point in time,4 the

extensive litigation that has already occurred, and the Superior Court’s

well-reasoned, comprehensive decision, see Nat’l Org. for Marriage v. Comm’n on

Governmental Ethics & Election Practices, 2012 WL 7992438 (Me. Super.

June 27, 2012), we need not write further. See Hammer v. Sec’y of State, 2010 ME
109, ¶ 4, 8 A.3d 700; see also Citizens United v. Fed. Election Comm’n, 558 U.S.
310, 371 (2010) (reasoning that transparency in campaign finance “enables the

electorate to make informed decisions and give proper weight to different speakers

and messages”); Nat’l Org. for Marriage, Inc. v. McKee, 669 F.3d 34, 39-41 (1st

Cir. 2012), cert. denied, 133 S. Ct. 163 (2012) (holding that 21-A M.R.S. § 1056-B

survives exacting scrutiny “because its modest disclosure and reporting

requirements are substantially related to Maine’s interest in disseminating

information about political funding to the electorate” (quotation marks omitted));

Perry v. Schwarzenegger, 591 F.3d 1147, 1159-63 (9th Cir. 2010) (describing the




    4
      At oral argument, it became clear that many of the records that the Commission subpoenaed have
already been provided, either through this litigation or through parallel litigation in the federal courts.
                                                                                    5

showing required to demonstrate a prima facie case of chill to the First

Amendment freedom of association).

        The entry is:

                           Judgment affirmed.



On the briefs:

        Stephen C. Whiting, Esq., The Whiting Law Firm, Portland, and Kaylan L.
        Phillips, Esq., ActRight Legal Foundation, Plainfield, Indiana, for appellants
        The National Organization for Marriage, Stand for Marriage Maine PAC,
        and Brian Brown

        William J. Schneider, Attorney General, and Phyllis Gardiner and Thomas
        A. Knowlton, Asst. Attys. Gen., for appellee Commission on Governmental
        Ethics and Election Practices


At oral argument:

        Kaylan L. Phillips, Esq., for appellants The National Organization for
        Marriage, Stand for Marriage Maine PAC, and Brian Brown

        Phyllis Gardiner, Asst. Atty. Gen., for appellee Commission on
        Governmental Ethics and Election Practices



Kennebec County Superior Court docket number AP-10-12
FOR CLERK REFERENCE ONLY